      Case 2:20-cv-00637-KWR-GBW Document 19 Filed 07/31/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


RAMON M. DEL CAMPO,

               Plaintiff,

v.                                                            No. 2:20-cv-00637-KWR-GBW

PATRICK GALLEGER, et al.,

               Defendants.

                  MEMORANDUM OPINION AND ORDER OF DISMISSAL

       Plaintiff is proceeding pro se against Patrick Galleger and the City of Las Cruces Police

Department. See Complaint at 1. Plaintiff alleges “The City of Las Cruces Police Department has

illegally attempted [illegible] listed crimes, hindering of a crime, aiding and abiding, conspiracy,”

and wrote “See following civil suits filed by plaintiff.” Complaint at 1. Where the Complaint

form instructs Plaintiff to provide “Supporting Facts,” Plaintiff wrote see attach[ed] [Las Cruces

Police Department] citizen complaint forms. Complaint at 3. The attached documents contain

many statements regarding several individuals. Plaintiff also alleged:

       Lt. Brisco, Sargent McCord and a Detective, first name Susan of Internal Affairs
       have on footage from the following locations; Community of Hope (All Different
       Buildings) city hall. They have conspired by running undercover illegal sting
       operations involving minors! As well hindered of a crime by LCPD Officers
       Sanchez, assisting officer and field supervisor by arresting/charging assalt of which
       never occurred. Officer Sanchez conspired with ex probation officer Rebecca
       Hoffman on record see State of New Mexico vs. Ramon M. del Camp. The 1st
       motion to revoke probation.

Complaint at 3.

       The Court notified Plaintiff that it will not comb the record of this or other cases and act as

an advocate for Plaintiff, granted Plaintiff leave to file an amended complaint, and informed
      Case 2:20-cv-00637-KWR-GBW Document 19 Filed 07/31/20 Page 2 of 4



Plaintiff that his amended complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief,” as required by Fed. R. Civ. P. 8(a)(2). Doc. 9, filed

July 7, 2020. See Mem. Op. and Order, Doc. 9, filed July 7, 2020. The Court also explained that

the Complaint failed to state a claim pursuant to 42 U.S.C. § 1983 against Defendant Galleger

because there are no factual allegations regarding Defendant Galleger. The Court explained that

the Complaint failed to state a claim against Defendant City of Las Cruces Police Department

because the City of Las Cruces Police Department is not a separate suable entity. Finally, the

Court notified Plaintiff that failure to timely file an amended complaint may result in dismissal of

this case. Plaintiff did not file an amended complaint by the July 21, 2020, deadline.

       One of Plaintiff’s motions states that the “Social Security Administration has deemed

[Plaintiff] as mentally impaired.” Motion Seeking Counsel at 1, Doc. 7, filed July 2, 2020. Rule

17(c)(2) of the Federal Rules of Civil Procedure states the “court must appoint a guardian ad

litem—or issue another appropriate order—to protect a minor or incompetent person who is

unrepresented in an action.” However, “in the context of unrepresented litigants proceeding in

forma pauperis, this inquiry [involving a determination of whether there is verifiable evidence of

incompetence] would usually occur after the preliminary merits screening under … 28 U.S.C.

1915(e)(2). Powell v. Symons, 680 F.3d 301, 307 (3d Cir. 2012) (emphasis added).

       The Court dismisses this case without prejudice for failure to state a claim pursuant to 28

U.S.C. 1915(e)(2) which states: “the court shall dismiss the case at any time if the court determines

that … the action … fails to state a claim on which relief may be granted.” The Court granted

Plaintiff, who is proceeding in forma pauperis, an opportunity to file an amended complaint. See

Doc. 9 at 6, filed July 7, 2020 (granting Plaintiff’s motion to proceed in forma pauperis). Plaintiff

did not file an amended complaint. Because it is dismissing this case pursuant to 28 U.S.C.
                                                  2
      Case 2:20-cv-00637-KWR-GBW Document 19 Filed 07/31/20 Page 3 of 4



1915(e)(2) for failure to state a claim, the Court need not “inquir[e] as to whether there [is] a viable

basis to invoke Rule 17.” Powell v. Symons, 680 F.3d 301, 307 (3d Cir. 2012).

       IT IS ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

       IT IS ALSO ORDERED that the following pending motions are DENIED AS MOOT,

because this case has been dismissed:

       (i)     Plaintiff’s Motion Seeking Subpoenas, Doc. 6, filed July 2, 2020.

       (ii)    Plaintiff’s Motion Seeking Counsel, Doc. 7, filed July 2, 2020.

       (iii)   Plaintiff’s Motion Seeking Waiver of the Filing Fee, Doc. 8, filed July 2, 2020.

       (iv)    Plaintiff’s Motion to Submit Exhibit, Doc. 10, filed July 7, 2020.

       (v)     Plaintiff’s Motion to Subpoena Surveillance Video Footage of Alleged Assault,

               Doc. 11, filed July 7, 2020.

       (vi)    Plaintiff’s Motion Seeking In View Camera. Examine the Following Suits, Doc.

               12, filed July 10, 2020.

       (vii)   Plaintiff’s Motion Seeking Servallance Tapes of the LCPD on Pichacho St.; Body

               cam of the alledge assalt; findings of Internal Affairs in Regards to the Complaint

               filed by the Plaintiff, Servallance Tapes of City Hall for the month of June, July

               time after 10 pm thru 6 am, Doc. 13, filed July 13, 2020.

       (viii) Plaintiff’s Motion Seeking Subpheanas for the month of June, July The Community

               of Hope, El Calito Soup Kitchen mainly the front, back parking lots. Times 6 am –

               5:30 pm, Doc. 14, filed July 16, 2020.

       (ix)    Plaintiff’s Motion Seeking Tempuary Injunction of the Proceedings, until this said

               count to view the scope of Ramon M. del Campo vs. Dona Ana County Detention



                                                   3
Case 2:20-cv-00637-KWR-GBW Document 19 Filed 07/31/20 Page 4 of 4



         Center, filed July 10th motion seeking mental health records. Authorization to

         Disclose protected mental health Records, Doc. 15, filed July 20, 2020.

 (x)     Plaintiff’s Motion Seeking Servallance footage of Las Cruces city hall from June,

         July of 2020 from 5 pm thru 6:45 am, Doc. 16, filed July 27, 2020.

 (xi)    Plaintiff’s Motion Seeking Recusal, Doc. 17, filed July 28, 2020.

 (xii)   Plaintiff’s Motion to Amend the Motion Seeking Recusal, Doc.18, filed July 30,

         2020.




                                          4
